Citation Nr: 1606311	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-31 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic scapulothoracic strain.  

2.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder, to include anxiety disorder, prior to February 8, 2013 and entitlement to an initial rating in excess of 50 percent from February 8, 2013.  

3.  Entitlement to service connection for residuals of traumatic brain injury.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2010 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Following a July 2014 Supplemental Statement of the Case, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c).  However, the Board points out that the Veteran's substantive appeal was received after February 2, 2013, and falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and Veterans Benefits Administration  Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested).

The February 2010 rating decision granted service connection for major depressive disorder and assigned an initial rating of 10 percent effective March 31, 2009.  Within the one-year period from notification of the February 2010 rating decision, VA received a statement from the Veteran in December 2010.  He stated that he disagreed with a subsequent April 2010 rating decision wherein the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and residuals of traumatic brain injury were denied.  In a January 2011 report of general information, the Veteran's December 2010 statement was clarified and he stated that he desired a higher rating for his service-connected major depressive disorder.  Accordingly, the Board finds that his statement constitutes a timely notice of disagreement with respect to the initial rating assignment for his service-connected major depressive disorder, now including anxiety disorder, and is characterized as it appears on the title page of this decision.  

In addition, a September 2012 rating decision assigned an increased initial rating of 30 percent for major depressive disorder, now to include anxiety disorder, effective February 27, 2008, a change from the original effective date assigned by the February 2010 rating decision.  The Veteran has at no point contested the effective date assigned to the major depressive disorder including anxiety disorder.  Accordingly, the issue of entitlement to an earlier effective date for the award of service connection for major depressive disorder, to include anxiety disorder, is not before the Board.  

Subsequently, a June 2014 rating decision granted a higher initial rating of 50 percent for major depressive disorder, to include anxiety disorder, effective February 8, 2013.  Staged ratings have been created and the issue has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In the April 2010 rating decision, the AOJ denied a claim of entitlement to a TDIU.  Although the Veteran did not file a timely notice of disagreement to this rating decision, the record continues to reflect unemployment and the Veteran's attorney presented arguments related to entitlement to a TDIU due, in part, to the increased rating issue on appeal.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Despite the lack of a timely notice of disagreement, in light of Rice, the Board finds that the issue of entitlement to a TDIU is properly before the Board, as it appears on the title page of this decision.

The issues of entitlement to an initial rating in excess of 50 percent for major depressive disorder, to include anxiety disorder, from February 8, 2013, entitlement to service connection for residuals of traumatic brain injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received by VA in October 2015, the Veteran submitted a signed written statement requesting withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for chronic scapulothoracic strain.  

2.  Prior to February 8, 2013, the Veteran's major depressive disorder, to include anxiety disorder, has been productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for chronic scapulothoracic strain are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for an initial rating in excess of 30 percent for major depressive disorder, to include anxiety disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to an initial rating in excess of 10 percent for chronic scapulothoracic strain.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b)(1).

In a dated and signed October 2015 statement by the Veteran, received by VA in October 2015, the Veteran requested withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for chronic scapulothoracic strain.  This statement was made in writing and satisfies the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the issue, it is dismissed.

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim. 38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.  The notice requirements have been met.

The duty to assist the Veteran has also been satisfied in this case.  Private medical treatment records, Social Security Administration records, and identified VA medical treatment records have been obtained and associated with the claims folder.  Updated VA medical treatment records were submitted by the Veteran's attorney with a waiver of AOJ consideration.  The Veteran was also provided VA examinations in connection with his claim for an increased initial rating for major depressive disorder, to include anxiety disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the claims folder and/or took a detailed history of the Veteran's disability, performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the examinations to be adequate.  


Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Specific Rating Criteria for rating mental disorders

The Veteran's major depressive disorder, to include anxiety disorder, is rated under Diagnostic Code 9434 and is evaluated by applying the criteria in 38 C.F.R. § 4.130.  The VA Schedule Rating Formula for Mental Disorders reads in pertinent part as follows:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's disability that affect the level of occupational and social impairment.

The Veteran has continued to note the non-inclusion of PTSD in his service-connected disability characterized as major depressive disorder, to include anxiety disorder.  However, the Board points out that his service-connected major depressive disorder, to include anxiety disorder is rated under a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  All psychiatric symptoms will be considered when rating the Veteran's disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Global Assessment of Functioning (GAF)

For the purposes of considering evidence in conjunction with the rating criteria for a disability rating, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51 to 60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Analysis

Private medical treatment records show complaints of cognitive dysfunction, memory impairment, depression, anxiety, moodiness, and irritability.

A January 2009 VA neurological disorders examination report stated that the Veteran had migraines.  The effects of the migraines included memory loss, decreased concentration, and poor social interaction.  It was noted that the Veteran retired in 1998 and volunteered as a first responder with the fire department.  

VA medical treatment records dated prior to February 8, 2013 show that the Veteran reported depression, anxiety, insomnia, nightmares, and sleep impairment.  Objectively, he was consistently noted as oriented with fair judgment and concentration, denied suicidal or homicidal ideation, and denied hallucinations and delusions.  A January 2011 VA treatment record shows that the Veteran had difficulty falling asleep but he tried to keep himself busy by working as a volunteer with "EMS" in their community.  The Veteran described feeling calm and capable when he was under those emergency situations.  He was assigned a GAF of 55.  A January 2011 private neuropsychological evaluation listed a GAF of 60 and noted that the Veteran lacked energy, was depressed, less socially engaged, and did almost all activities with his wife.  A September 2011 VA treatment record noted complaints of depression and anxiety.  He stated that he had difficulty falling  asleep, but kept busy by working as a volunteer with EMS and described feeling calm and capable when under those emergency situations.  He was assigned a GAF of 55.  A December 2011 VA treatment record shows that the Veteran was oriented with no language dysfunction, memory intact, and speech was fluent.  A January 2012 VA treatment record listed a GAF of 55 and that the Veteran had sleep problems, but denied mood swings, denied hallucinations and delusions, and denied suicidal and homicidal ideation.  A March 2012 VA treatment record noted sleep problems and anxiety.  A May 2012 VA treatment record listed a GAF of 55 and noted that the Veteran reported depression, anxiety, and sleep problems.  The Veteran's thoughts were goal directed and he denied mood swings and racing thoughts.  He denied suicidal or homicidal ideation, denied hallucinations or delusions, and had fair insight and judgment.  An August 2012 VA medical treatment record shows that the Veteran indicated that he was depressed nearly every day, had trouble concentrating, had little interest/pleasure, and had thoughts about being better off dead or hurting himself in some way.  However, in an October 2012 VA medical treatment record, the Veteran reported sleep impairment and depression, but denied suicidal or homicidal ideation and had fair concentration and his thoughts were goal-directed.  A GAF of 50 was listed.  

The Veteran was provided a VA examination in September 2009.  The Veteran reported that he was married and had no children.  He denied marital problems and stated that he was not as close to his extended family.  He stated that if he had his choice, he would not socialize that much with other people.  He had some friends and felt he was more of an introvert.  His wife encouraged him to go to social events with her.  He enjoyed fishing in tournaments and enjoyed volunteering with the local fire department.  He stated that he volunteered at restaurant where his wife works and did household chores.  He also enjoyed spending time with animals.  There was a history of suicide attempts as noted in April 1999 following a six week period of increased depression secondary to a work injury.  There was no history of violence/assaultiveness.  Objectively, the Veteran was neatly groomed and dressed in a suit and tie.  His psychomotor activity was unremarkable and his speech was spontaneous and he was talkative.  His affect was constricted and presented with a somber and serious demeanor.  He was noted as being easily distracted.  He also had three errors on serial 7 substraction.  He was oriented to person, time, and place.  His thought process was rambling and his thought content reflected some narcissistic and dramatic qualities.  His thought content also reflected a hyperoccupation with physical complaints and problems.  The examiner noted that while it was not clear whether this reflected delusional content, the Veteran asserted that he was picked to perform top secret clandestine operations during his career, which he was prohibited from disclosing but during which he implied that he was engaged in dangerous missions.  In terms of judgment, he understood the outcome of his behavior.  Regarding insight, he partially understood he had a problem.  He reported sleep impairment and he had an average of four to five hours of sleep per night.  He also had nightmares and hypervigilance.  He had no inappropriate behavior and no hallucinations.  There were no panic attacks, his impulse control was good, there were no homicidal or suicidal thoughts, and no problem with activities of daily living.  His memory was noted as normal.  It was noted that the Veteran stopped working due to back problems with related pain.  The Veteran was currently endorsing mild depression and was assigned a GAF of 65.  The examiner stated that the Veteran was not endorsing marital or social distress and while he was medically disabled, he was a volunteer first responder, did volunteer work at a friend's restaurant, engaged in social and competitive fishing events, and had friends with whom he socialized (there was inconsistency in his report about socialization desire and opportunities).  The examiner stated that at present, the mild depression appeared to be contributing to mild functional difficulties as he occasionally had difficulty motivating himself to work through physical/somatic discomfort to pursue desired goals.  The examiner stated that the effects of the mental disorder on occupational and social functioning resulted in occasional decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A January 2010 VA traumatic brain injury examination report noted that the Veteran was not employed now because of back pain and did non-physical volunteer fireman work.  It was noted that he lost time from his previous employment because of back ache and headaches.  A March 2010 VA spine examination noted that the Veteran reported that he was disabled through "SSA" as the result of the low back injury in a workers' compensation case.  

A January 2011 neuropsychological evaluation showed that the Veteran was assigned a GAF of 60.  He was provided diagnoses of major depressive disorder, Mild, and personality disorder.  It was noted that he was not gainfully employed and could not navigate difficult tasks or handle moderately complex tasks.  The physician stated that the Veteran had poor functioning in social environment and complaints of complete social isolation with the exception of his wife.  However, in the report, it was noted that the Veteran wanted this to change.  The examining physician noted that the assigned GAF indicated moderate symptoms.  It was noted that the Veteran had cognitive deficits such as disturbance in executive functioning, attention, speed of information processing, and reduced memory impairment accounted for by the expressed diagnoses.  It was noted that he lacked a significant social system and almost all of his extra-curricular activities were reduced to being with his wife only.  He reported a reduced sociability.  He also reported feeling depressed at least two days of the week.  He was given the "mild" qualified regarding his depression.  It was noted that delusions disorder was considered due to the bizarre nature of his military experience and was previously noted in a March 2010 evaluation.  However, it was noted that it was difficult to verify his experiences and there was no consistent objective data for a veritable diagnosis.   

The Veteran was provided a VA examination in August 2012.  A GAF score of 55 was assigned due to nightmares, irritability, hypervigilance, anhedonia, and feelings of worthlessness.  Functional deficits included marital conflict and conflict with medical providers.  The examiner stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's depressive symptoms, most notably, feelings of worthlessness were most impairing.  It was noted that occupationally, his depression was more of a result of unemployment than a cause.  He worked as a truck driver for 20 years until being forced to retire due to a back injury at which time records indicated he became depressed.  In terms of impact of anxiety on occupational functioning, he currently volunteered with the fire department as their safety inspector and denied avoidance symptoms that would be expected with impairing trauma related anxiety.  It appeared that the Veteran's nightmares were negatively impacting his quality of life.  The examiner noted that VA treatment records indicated that the Veteran was stubborn, had anger outbursts, and did not want to leave the house.  The Veteran denied having any interests and stated that he had been married for 20 years.  In terms of occupational history, the Veteran reported being a truck driver for 20 years after discharge from the military.  He stated that he was forced to retire due to hurting his back.  He reported that he completed a degree in firefighting and currently volunteered with the local fire department serving as their safety officer.  He stated that at times he was called to suicides.  Concerning symptoms, the examiner noted that the Veteran had depressed mood, anxiety, flattened affect, and disturbances of motivation and mood.  The examiner stated that the Veteran was talkative, alert, and oriented, but had to be frequently redirected to relevant topics.  Speech was within normal limits and he did not accurately complete serial 7s.  It was noted that he was concerned about doors being locked and waking easily. He stated that he was frequently irritable and snapped at his wife.  He reported that he avoided getting close to people; however, the examiner noted that previous records indicated that he had a group of close friends.  

An October 2015 psychiatric evaluation noted review of the entire claims folder and noted that an interview with the Veteran was conducted.  M.L.C., M.D., noted evidence from the claims folder and stated that a total disability rating was justified from at least February 2008.  Dr. M.L.C. stated that the assessments from that time indicate that the Veteran was disabled long before 2008 due to a major depressive disorder potentiated by a traumatic brain injury.  Dr. M.L.C. noted that in reviewing the evidence and interviewing the Veteran, he was mostly recovered from his back injury by 2008 but that he was unable to work due to depressive symptomatology and cognitive dysfunction.  Dr. M.L.C. noted that the records beginning in 2008 indicated his thoughts as "disorganized, obsessive, ritualistic, and delusional."  It was noted that he "manifested suicidal ideation" and had persistent suicidal ideation.  Dr. M.L.C. referred to a March 2014 progress note as stating that the Veteran had persistent suicidal ideation.  In addition, Dr. M.L.C. cited to a December 2010 neuropsychological report indicating cognitive problems.  Dr. M.L.C. stated that the Veteran's major depressive disorder and additional complicating brain injury led to total disability from at least 2008.  Dr. M.L.C. stated that he was severely impaired due to mental illness.  Dr. M.L.C. stated that during the timeframe of 2008, according to the current interview with the Veteran, his incapacity to function despite attempts at social interactions.  It was noted that he was "still making efforts to engage" but he indicated that they persistently failed and he became more socially isolated and anhedonic.  Dr. M.L.C. noted that his prior job gave him a venue to avoid interactions with people and that his depressive disorder prevented him from working.  The Veteran endorsed at least 10 years of a depressed mood.  Dr. M.L.C. stated that "Over the course of [the Veteran's] depressive symptomatology he has described psychotic features including paranoid delusions, grandiose delusions, and bizarre thoughts.  He has had the belief that he was a clandestine operator while in the military [...]."  

In consideration of all of the evidence of record, including the Veteran's reported symptoms and objective clinical findings, the Board finds that the Veteran's major depressive disorder, to include anxiety disorder, does not warrant an initial rating in excess of 30 percent prior to February 8, 2013.  

As described above, in order to warrant a rating of 50 percent, there must be demonstrated functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Examples of symptoms demonstrative of such level of functional impairment are contained in the rating criteria in 38 C.F.R. § 4.130, as outlined above. 

The Board recognizes that the August 2012 VA examination report included an assessment of flat affect and disturbances of motivation and mood.  However, the Veteran's insight and judgment have been evaluated as fair and his speech has been normal.  While he related memory and cognitive impairment due to his headaches as addressed in the VA medical treatment records, the VA examination reports did not identify memory impairment as due to his service-connected major depressive disorder, to include anxiety disorder.  Further, mild memory loss (such as forgetting names, directions, and recent events) is an example of a symptom as part of the criteria for a 30 percent rating.  In addition, despite the aforementioned symptoms including cognitive impairment and memory loss, the Veteran reported that he remained married and volunteered for years at a local fire department, indicating that the Veteran interacted with others and required a degree of competence such that his volunteering would be of use to the local fire department.  Further, during the September 2009 VA examination, the Veteran reported that he also volunteered at a friend's restaurant.  While the Veteran's wife was documented in the VA medical treatment records as stating that the Veteran did not like to leave the house, the August 2012 VA examiner specifically noted that the Veteran had previously reported having a group of small friends.  Further, the Veteran reported during the August 2012 VA examination that he still volunteered at the local fire department.  In addition, the Veteran denied experiencing panic attacks.  In terms of occupational impairment, the Veteran was retired, but reported to both of the VA examiners that he retired due to his back.  Finally, the August 2012 VA examiner stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, consistent with the assigned 30 percent rating.  

In finding that the Veteran's major depressive disorder, to include anxiety disorder, is most comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, the Board acknowledges Dr. M.L.C.'s opinion and the January 2011 neuropsychological evaluation regarding the Veteran's limited social interaction, severe depression and other symptoms since 2008.  However, as discussed above, the VA medical treatment records and VA examination reports dated prior to February 8, 2013 do not reflect the severity of the manifestations as related by Dr. M.L.C and the January 2011 evaluation.  In the October 2015 private evaluation, Dr. M.L.C. made no mention of the Veteran's volunteer work at a friend's restaurant or at the fire department prior to February 8, 2013.  In addition, while the January 2011 evaluation indicated that the Veteran had poor social function and his activities were reduced to being with his wife only, he reported that he wanted this to change.  Further, Dr. M.L.C. stated that the records since 2008 noted that the Veteran was unable to work due to his depressive symptomatology and cognitive dysfunction.  Dr. M.L.C. stated that the records beginning in 2008 indicated that the Veteran's thoughts were "disorganized, obsessive, ritualistic, and delusional."  However, review of the VA examination reports and VA medical treatment records do not reflect such a severity of symptoms.  While the Veteran reported some obsessional/ritualistic thoughts such as locking the doors, there was no indication that the thoughts interfered with daily activities.  In addition, the September 2009 VA examiner noted that the Veteran's thought process was rambling and thought content reflected some narcissistic and dramatic qualities.  It was also noted that it was not clear whether the Veteran's statements related to military activities may be delusional.  However, the September 2009 VA examiner noted that the Veteran's psychomotor activity was unremarkable, his speech was spontaneous, and he was talkative.  He also was noted as understanding the outcome of his behavior and the examiner did not indicate symptoms of delusions or hallucinations in the examination report.   In terms of occupational impairment, prior to February 8, 2013, the Veteran reported that he was retired due to his back disability.  The Board assigns more probative weight to the Veteran's reports to the VA examiners and other physicians prior to February 8, 2013 rather than the reports made to the October 2015 private physician.  While the January 2011 neuropsychiatric evaluation indicated lack of gainful employment and difficulty with complex tasks, the evidence dated prior to February 8, 2013, to include the VA examination reports reflects that the Veteran's occupational impairment was best characterized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  In fact, a December 2010 VA medical treatment record noted that the Veteran was a truck driver and fully able to function but would have to stop due to his headaches and when his back problem started, that ended his career.  

Even considering the aforementioned symptoms, the Board continues to find that the Veteran's major depressive disorder, to include anxiety disorder, is more comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  A higher initial rating of 50 percent rating is not warranted prior to February 8, 2013.

In addition, the symptomatology associated with the Veteran's major depressive disorder with anxiety disorder does not more closely approximate the criteria required for a 70 percent rating prior to February 8, 2013.  The evidence does not demonstrate that the Veteran's major depressive disorder, to include anxiety disorder, is productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms demonstrative of such level of functional impairment are contained in the rating criteria in 38 C.F.R. § 4.130, as outlined above.

In this case, while the Veteran may have difficulty in adapting to stressful circumstances, he volunteered at a fire department and has been called to suicides and noted that he was able to remain calm.  Regarding impulse control, the August 2012 VA examination report showed that the Veteran had anger outbursts.  However, both VA examination reports did not identify impaired impulse control as a symptom of his disability and noted that there was no history of violence.  Concerning suicidal ideation, the vast majority of VA treatment records show a denial of suicidal thoughts.  While a VA medical treatment record shows that the Veteran indicated that he had thoughts that he may be better off dead and Dr. M.L.C. stated that the Veteran had consistent suicidal ideation since 2008, the VA medical treatment records and VA examination reports dated prior to February 8, 2013, do not reflect suicidal ideation that would warrant a higher rating.  The Veteran denied suicidal thoughts on VA examination and in the vast majority of VA medical treatment records.  Concerning obsessional rituals, the VA examiners did not indicate that any obsessional rituals interfered with the Veteran's routine activities.  With respect to depression, despite Dr. M.L.C.'s opinion that it was severe, it was not shown to affect the Veteran's ability to function independently.  The VA examiners noted that the Veteran was able to leave the house and effectively volunteer for the fire department.  While the Veteran has social impairment, he was not shown to have an inability to establish and maintain effective relationships.  Again, he remains married, reported volunteer activities which include interaction with other people, and stated that he had friends.  While the Veteran is currently retired, he stated that he was retired due to his back.  

In consideration of all of the manifestations of the Veteran's disability, the Board finds that a higher initial rating of 70 percent is not warranted because the Veteran's disability and functional impairment is not comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board again acknowledges Dr. M.L.C.'s opinion and the January 2011 neuropsychiatric evaluation regarding the Veteran's limited social interaction; however, again, this is not supported by the VA medical treatment records and VA examination reports dated prior to February 8, 2013.  Indeed, both evaluations made no mention of the Veteran's volunteer work at a friend's restaurant in 2009 or his years-long volunteer work at the local fire department.  In fact, following the January 2011 neuropsychiatric evaluation, the Veteran reported that he kept busy by working as a volunteer with EMS and described feeling calm and capable when under emergency situations.  Dr. M.L.C. noted that the records beginning in 2008 indicated his thoughts as "disorganized, obsessive, ritualistic, and delusional."  Again, review of the VA examination reports and VA medical treatment records do not reflect that the Veteran's thoughts could be characterized as such.  While the Veteran reported some obsessional/ritualistic thoughts such as locking the doors, there was no indication that they interfered with daily activities and while his thoughts may be delusional regarding the extent of his military activities, the VA examiners and VA medical treatment records do not indicate speech intermittently illogical, obscure, or irrelevant or that he had delusions or hallucinations.  In terms of occupational impairment, prior to February 8, 2013, the Veteran reported that he was retired due to his back disability.  On the other hand, Dr. M.L.C. stated that the records since 2008 showed that the Veteran was mostly recovered from his back injury by 2008 but was unable to work due to depressive symptomatology and cognitive dysfunction.  The January 2011 neuropsychiatric evaluation also indicated that the Veteran was not gainfully employed and could not navigate "difficult tasks or handle moderately complex tasks" and the Veteran had cognitive deficits.  However, concerning the Veteran's occupational impairment due to his major depressive disorder, to include anxiety disorder, the Board assigns more probative weight to the Veteran's reports prior to February 8, 2013 rather than the reports made to the October 2015 private physician as to why he was unable to work.  Further, the Board notes that the VA examiners indicated that the Veteran was retired due to his back and the August 2012 VA examiner stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Accordingly, the Board finds that an initial rating of 70 percent is not warranted prior to February 8, 2013.  

Finally, the Veteran is not entitled to an initial 100 percent rating prior to February 8, 2013.  In this regard, the evidence does not demonstrate total occupational and social impairment as a result of his service-connected major depressive disorder, to include anxiety disorder.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Again, the Board recognizes the October 2015 psychiatric evaluation and Dr. M.L.C.'s review of the records since 2008.  However, while Dr. M.L.C. stated that that Veteran could not work due to his disability, was totally disabled, and had severe depression, delusions, suicidal ideation, and otherwise severe symptoms, such is not shown by the treatment records and VA examination reports dated prior to February 8, 2013.  While the Veteran's reports of his in-service military activities may be questionable and perhaps delusional, the September 2009 VA examiner did not indicate that the Veteran had persistent delusions or hallucinations or gross impairment in thought processes or communication.  Likewise, the August 2012 VA examiner did not indicate that the Veteran had such symptoms.  Dr. M.L.C. noted suicidal ideation prior to February 8, 2013; however, as noted above, the vast majority of treatment records and VA examination reports showed a consistent denial of suicidal ideation.  As the evidence does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

The Veteran was assigned GAF scores ranging from 50 to 65, indicating serious to moderate impairment.  However, a GAF score is only one component of a Veteran's disability picture.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are more consistent with an initial rating of 30 percent and no higher prior to February 8, 2013.

In this case, there is no identifiable period during the appeal, prior to February 8, 2013, in which a rating in excess of 30 percent is warranted.  Staged ratings are not appropriate.  See Fenderson, supra.  The Board finds that a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected major depressive disorder, to include anxiety disorder, is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for a disability rating in excess of 30 percent, but, as detailed above, the Veteran's disability does not meet the criteria for a higher rating.  38 C.F.R. § 4.130.  Further, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria specifically allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's major depressive disorder, to include anxiety disorder, and referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  See Thun, supra.


ORDER

The issue of entitlement to an initial rating in excess of 10 percent for chronic scapulothoracic strain is dismissed.

Entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder, to include anxiety disorder, prior to February 8, 2013, is denied.  


REMAND

In this case, for the period of the appeal from February 8, 2013, the Board finds that a new VA examination is warranted for the Veteran's service-connected major depressive disorder, to include anxiety disorder.  The Board recognizes that the Veteran was provided a recent VA examination in August 2014.  However, the most recent VA medical treatment records are dated in January 2014 and the Veteran submitted additional evidence indicating a worsening of symptoms compared to the last August 2014 VA examination.  See October 2015 private psychiatric evaluation.  Accordingly, updated VA medical treatment records and a new VA examination must be completed.  

Next, regarding the Veteran's claim for service connection for traumatic brain injury, the Board finds that a new VA medical examination would be helpful in the adjudication of the Veteran's claim.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (noting that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).  In this respect, the Board recognizes that the Veteran was provided a VA medical examination in December 2009.  Since that time, the Veteran submitted favorable medical evidence as to the diagnosis of a traumatic brain injury.  However, such evidence is not sufficient to grant the claim at this time.  A new VA examination is warranted to address the entire evidence of record, to include conflicting medical evidence as to whether the Veteran experienced a traumatic brain injury during active service.  

Concerning the Veteran's claim for entitlement to a TDIU, the Board finds that this issue is inextricably intertwined with the aforementioned remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, additional development to include a notice letter and application and a VA examination must also be completed.  

Accordingly, the issues are REMANDED for the following action:

1.  Request updated VA medical treatment records from January 2014 to the present.    

2.  Provide a VA notice letter to the Veteran regarding the issue of entitlement to a TDIU, with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his major depressive disorder, to include anxiety disorder.  The claims folder must be available for review and the examiner must note that such a review was conducted.

All manifestations and symptoms of the major depressive disorder, to include anxiety disorder, must be discussed, as well as all resulting functional impairment.  A Global Assessment of Functioning (GAF) score must be assigned for the service-connected disability.

4.  Schedule the Veteran for a VA examination for the claimed residuals of a traumatic brain injury.  The claims folder must be made available to and reviewed by the VA examiner.  

Based on review of the claims folder and examination results, the examiner should provide the following opinion:

Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has residuals from an in-service traumatic brain injury?  If so, specify the residuals.   

In rendering the medical opinion, the examiner should address the favorable medical evidence submitted by the Veteran regarding the diagnosis of traumatic brain injury.  

5.  Schedule the Veteran for a VA examination(s) to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  The claims folder must be made available to and reviewed by the VA examiner.

Based on the examination(s) and review of the claims folder, the VA examiner must discuss the functional impairment that the Veteran's service-connected disabilities, considered in combination, have on the Veteran's ability to secure or follow a substantially gainful occupation, consistent with his education and occupational experience.  In this respect, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

Rationale must be provided for any opinion offered, and with respect to unemployability, the examiner is requested to explain what factors led to the opinion offered. 

6.  After the above development has been completed, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


